       Case 5:20-cv-00155-TES-CHW Document 84 Filed 08/26/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


EDWIN ESTANGLEY GARCIA,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                    5:20-cv-00155-TES-CHW

OSEGBUE OBASI, et al.,

        Defendants.


               ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE
                 TO PROCEED IN FORMA PAUPERIS ON APPEAL



        Before the Court is Plaintiff Edwin Estangley Garcia’s Motion to Appeal In Forma

 Pauperis [Doc 80].

        A.     In Forma Pauperis Standard

        Applications to appeal in forma pauperis are governed by 28 U.S.C. § 1915 and

 Federal Rule of Appellate Procedure 24. Section 1915 provides:

        [A]ny court of the United States may authorize the commencement,
        prosecution or defense of any suit, action or proceeding, civil or criminal,
        or appeal therein, without prepayment of fees or security therefore, by a
        person who submits an affidavit that includes a statement of all assets such
        prisoner possesses that the person is unable to pay such fees or give security
        therefor. Such affidavit shall state the nature of the action, defense or
        appeal and affiant’s belief that the person is entitled to redress.
        ...
        An appeal may not be taken in forma pauperis if the trial court certifies in
        writing that it is not taken in good faith.

 28 U.S.C. § 1915(a)(1), (3). Similarly, Appellate Rule 24(a) provides:
      Case 5:20-cv-00155-TES-CHW Document 84 Filed 08/26/21 Page 2 of 5




       [A] party to a district-court action who desires to appeal in forma pauperis
       must file a motion in the district court. The party must attach an affidavit
       that:
               (A) shows . . . the party’s inability to pay or to give security for fees
               and costs;
               (B) claims an entitlement to redress; and
               (C) states the issues that the party intends to present on appeal.
       ...
       If the district court denies the motion, it must state its reasons in writing.

Fed. R. App. R. 24(a)(1)–(2).

       Thus, pursuant to both provisions, the district court may authorize an appeal of a

civil action without prepayment of fees if (1) the party submits “an affidavit that

includes a statement of all assets,” describes the nature of the appeal, and declares the

affiant’s belief in his entitlement to redress; and (2) the appeal is taken in good faith. 28

U.S.C. § 1915(a); see also Fed. R. App. P. 24(a).

       B.     Plaintiff has Shown Inability to Pay the Filing Fee

       First, the Court must determine whether Plaintiff is financially able to pay the

filing fee required for an appeal. Plaintiff claims to have no assets or income and that he

has no money in his prison trust fund account. [Doc. 80, pp. 1–2, 4]. He is also

unemployed. [Id. at p. 1]. Based on these claims, Plaintiff has shown the Court that he

cannot pay the appellate filing fee.

       C.     Plaintiff’s Appeal is Arguably Not Taken in Good Faith

       Next, the Court considers whether the appeal is brought in good faith. An appeal

cannot be taken in forma pauperis if the trial court certifies that the appeal is not taken in



                                               2
      Case 5:20-cv-00155-TES-CHW Document 84 Filed 08/26/21 Page 3 of 5




good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context

must be judged by an objective standard. Busch v. Cnty. of Volusia, 189 F.R.D. 687, 691

(M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A

claim or argument is frivolous when it appears the factual allegations are clearly

baseless or the legal theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319,

327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993).

       Here, Plaintiff seeks appellate review of the Court’s adoption of the United States

Magistrate Judge’s recommendation to grant Defendants’ summary-judgment motion

on the grounds that Plaintiff failed to exhaust his administrative remedies pursuant to

the Prison Litigation Reform Act. See [Doc. 57], [Doc. 75, pp. 6–13], [Doc. 78].

       Although not specifically addressed in the Court’s Order [Doc. 78] that adopted

the Report and Recommendation [Doc. 75], Plaintiff argues in his Objection [Doc. 77] that

a prison official, Mr. William David Hogan, “deliberately misinformed” him of a new

rule that federal courts no longer required exhaustion of administrative remedies before

filing a lawsuit because of the Covid-19 pandemic. [Doc. 77, pp. 1–7]. While

misrepresentation is one of the three circumstances that may render administrative

remedies unavailable, Plaintiff did not proffer this excuse to the magistrate judge as a

reason for his failure to exhaust. Geter v. Baldwin State Prison, 974 F.3d 1348, 1355 (11th

Cir. 2020) (citing Ross v. Blake, 136 S.Ct. 1850, 1853–54, 1859–60 (2016)).



                                               3
      Case 5:20-cv-00155-TES-CHW Document 84 Filed 08/26/21 Page 4 of 5




       Because Plaintiff’s misrepresentation excuse was not first proffered to the

magistrate judge for consideration, the Court exercised its discretion and declined to

address it. Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (holding that “a

district court has discretion to decline to consider a party’s argument when that

argument was not first presented to the magistrate judge”). Thus, because Plaintiff

failed to make the claim, see Geter, that his administrative remedies were unavailable to

him, see Ross, while his case was pending before the magistrate judge, raising such a

claim in his Objection and now as basis for his appeal runs afoul to the discretionary

leeway permitted to district courts when reviewing recommendations from magistrate

judges. Geter, 947 F.3d at 1356 (noting that “a proper Turner analysis of exhaustion after

Ross requires the plaintiff to allege a grievance procedure is unavailable to him in

response to the defendant’s affirmative defense of failure to exhaust[]”) (emphasis

added); Ross, 136 S.Ct. 1859–60; Williams, 557 F.3d at 1292; see also Turner v. Burnside, 541

F.3d 1077 (11th Cir. 2008); see generally [Doc. 61].

       In adopting the magistrate judge’s Report and Recommendation, the Court

reviewed de novo the parties’ exhaustion-related arguments as they were presented to

the magistrate judge, and it agreed that Plaintiff had indeed failed to exhaust. [Doc. 78,

pp. 1–4]; 28 U.S.C. § 636(b)(1). And, because exhaustion is similar to a jurisdictional

defense in that it “is a matter in abatement, and ordinarily does not deal with the

merits” of a case, the Court adopted the Report and Recommendation “insofar as it



                                               4
      Case 5:20-cv-00155-TES-CHW Document 84 Filed 08/26/21 Page 5 of 5




conclude[d] that Plaintiff failed to exhaust his administrative remedies.” Bryant v. Rich,

530 F.3d 1368, 1374 (11th Cir. 2008); [Doc. 78, p. 2 (discussing that “the merits of

Plaintiff’s deliberate indifference claim need not be considered”)]. This ultimately

disposed of Plaintiff’s claim. Thus, because Plaintiff did not claim that his

administrative remedies were unavailable due to misrepresentation to the magistrate

judge first, Plaintiff appears to—based on Williams v. McNeil, supra—be advancing a

frivolous claim or argument regarding Mr. Hogan’s alleged statement. 557 F.3d at 1292;

Coppedge, 369 U.S. at 445; [Doc. 77, pp. 1–7]. In short, because the magistrate judge

didn’t first have the opportunity to conduct a proper Turner analysis for Plaintiff’s claim

of unavailability, the Court finds that one could argue that an appeal related to

exhaustion of administrative remedies on the basis that they were unavailable is not

taken in good faith. Geter, 947 F.3d at 1356. However, the Court will give Plaintiff the

benefit of doubt and allow him to proceed in forma pauperis on appeal.

       For this reason, the Court GRANTS Plaintiff Edwin Estangley Garcia’s Motion to

Appeal In Forma Pauperis [Doc 80].

       SO ORDERED, this 26th day of August, 2021.

                                           /s/ Tilman E. Self, III________________
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              5
